Exhibit 10.2

AMENDMENT

TO

THE GAP, INC. NONEMPLOYEE DIRECTOR RETIREMENT PLAN

WHEREAS, The Gap, Inc. (the “Company”) maintains The Gap, Inc. Nonemployee
Director Retirement Plan (the “Plan”), effective October 27, 1992; and

WHEREAS, it now is considered desirable to amend the Plan, to reflect the
resolution of the Corporate Governance Committee on January 29, 1997 to freeze
the amount of annual payment at the annual retainer amount as of January 28,
1997, to reflect Corporate Governance Guidelines adopted by the Board of the
Company on May 19, 1998, that pertained to nonemployee director retirement, and
to reflect updates to the Plan in accordance with the American Jobs Creation Act
of 2004 (the “Jobs Act”) and section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and consistent with published Internal Revenue Service
(“IRS”) guidance, including proposed and final IRS regulations under section
409A of the Code;

NOW, THEREFORE, IT IS RESOLVED that, pursuant to the power reserved to the
Company under Section 5.1 of the Plan, the Plan is hereby amended in the
following particulars:

1. Effective as of January 1, 2008, by adding the following new paragraph to the
Plan immediately preceding Section 1 thereof:

“The Plan is designed to comply with the American Jobs Creation Act of 2004, as
amended (the ‘Jobs Act’), and section 409A of the Code. Accordingly, effective
January 1, 2008, the Plan is hereby amended, as set forth herein, to conform to
the requirements of the Jobs Act and section 409A of the Code, and final
Treasury Regulations issued thereunder, with respect to Non-Grandfathered
amounts under the



--------------------------------------------------------------------------------

Plan. Prior to January 1, 2008, it is intended that the Plan be interpreted
according to a good faith interpretation of the Jobs Act and section 409A of the
Code, and consistent with published guidance thereunder, including, without
limitation, IRS Notice 2005-1 and the proposed and final Treasury Regulations
under section 409A of the Code. Treatment of amounts deferred under the Plan
pursuant to and in accordance with any transition rules provided under all IRS
published guidance and other applicable authorities in connection with the Jobs
Act or section 409A of the Code, shall be expressly authorized hereunder and
shall be administered in accordance with procedures established by the Company.
In the event of any inconsistency between the terms of the Plan and the Jobs Act
or section 409A of the Code with respect to Non-Grandfathered amounts, the terms
of the Jobs Act and section 409A of the Code shall prevail and govern.
‘Grandfathered Amounts’ shall mean the benefits accrued under the Plan by
Participants who had terminated service with the Company as of December 31,
2004, the right to which was earned and vested (within the meaning of Treasury
Regulation §1.409A-6(a)(2)) as of December 31, 2004, determined by reference to
the terms of the Plan in effect as of October 3, 2004, but only to the extent
such Plan terms have not been materially modified (within the meaning of
Treasury Regulation §1.409A-6(a)(4)) after October 3, 2004. ‘Non-Grandfathered
Amounts’ shall mean the benefits accrued under the Plan by Participants who
terminate service with the Company on or after December 31, 2004. By becoming a
Participant and making deferrals under this Plan, each Participant agrees to be
bound by the provisions of the Plan and the determinations of the Company
hereunder.”

2. Effective as of May 19, 1998, by adding the following sentence to Section 2.1
of the Plan, immediately following the first sentence thereof:

“Effective May 19, 1998, the Board adopted Corporate Governance guidelines
providing that a Nonemployee Director who turns age 72 prior to the end of a
fiscal year of the Company shall not stand for reelection as a director at the
next Annual Meeting of the company following the end of the fiscal year.”

3. Effective as of January 28, 1997, by adding the following sentence to the end
of Section 2.1 of the Plan:

“Notwithstanding the foregoing, effective as of January 28, 1997, no Nonemployee
Director who first becomes a Nonemployee Director on or after January 28, 1997
shall become a Participant in the Plan.”

 

2



--------------------------------------------------------------------------------

4. Effective as of January 28, 1997, by adding the following sentence to
Section 3.1 of the Plan, immediately following the second sentence thereof:

“Notwithstanding the foregoing, effective for calendar years on and after
January 28, 1997, the benefit for a Participant shall be an amount for each
calendar year that is equal to seventy-five percent (75%) of the amount of the
Participant’s annual retainer fee that was in effect on January 28, 1997.”

5. Effective as of January 1, 2008, by substituting the following for the text
of Section 3.2 of the Plan:

“Payments to a Participant of Non-Grandfathered Amounts shall be made in
quarterly installments on the first business day of the calendar quarter (the
‘Payment Date’).”

6. Effective as of January 1, 2008, by adding the following sentence to the end
of Section 3.3 of the Plan:

“‘Termination of service’ with respect to Non-Grandfathered Amounts shall mean
the date the Participant has a separation from service (within the meaning of
section 409A of the Code and the regulations, notices and other guidance
thereunder) from the Board of the Company for any reason including by reason of
termination of service due to death or disability.”

7. Effective as of January 1, 2008, by adding the following new Sections 3.7 and
3.8 to the Plan, immediately after Section 3.6 thereof:

“3.7. Cash-Outs of Small Amounts. If the value of a Participant’s total benefits
under the Plan at his termination of service (or his death), or at any time
thereafter, equals the applicable dollar amount under section 402(g) of the Code
or less, the benefits will be paid to the Participant (or, in the event of his
death, his Beneficiary) in a single lump sum within 90 days of his termination
of service.

3.8 Special Distribution Rules. Except as otherwise provided herein, a
Participant’s benefits under this Plan shall not be distributed earlier than the
applicable date or dates described in this Section 3. Notwithstanding the
foregoing, in the case of payments: (i) that would violate securities or other
applicable laws; or (ii) that would jeopardize the ability of the

 

3



--------------------------------------------------------------------------------

Company to continue as a going concern. In the case of a payment described in
(i) or (ii) above, payment will be made in the first calendar year in which the
Company reasonably anticipates that the payment would not jeopardize the ability
of the Company to continue as a going concern, or the payment would not result
in a violation of securities or other applicable laws. Payments intended to pay
employment taxes or payments made as a result of income inclusion of an amount
of a Participant’s benefits as a result of a failure to satisfy section 409A of
the Code shall be permitted at the Company’s discretion at any time and to the
extent provided in Treasury Regulations under section 409A of the Code and IRS
Notice 2005-1, Q&A-15, and any applicable subsequent guidance. ‘Employment
taxes’ shall include Federal Income Contributions Act (FICA) tax imposed under
sections 3101 and 3121(v)(2) of the Code on compensation deferred under the Plan
(the ‘FICA Amount’), the income tax imposed under section 3401 of the Code on
the FICA Amount, and to pay the additional income tax under section 3401 of the
Code attributable to the pyramiding section 3401 wages and taxes. A distribution
may be accelerated as may be necessary to comply with a certificate of
divestiture (as defined in section 1043(b)(2) of the Code) with respect to
certain conflict of interest rules.”

8. Effective as of January 1, 2008, by adding the following new sentence at the
end of Section 4.4 of the Plan:

“Notwithstanding the foregoing, the Company shall retain and exercise any
discretion reserved hereunder only to the extent such retention and exercise of
discretion does not violate the requirements of section 409A of the Code with
respect to a Participant’s Non-Grandfathered Amounts.”

9. Effective as of January 1, 2008, by adding the following to Section 5.2 of
the Plan

“Notwithstanding the foregoing, the Company reserves the right to make all such
benefit payments within the second twelve-month period commencing with the date
of termination of the Plan; provided, however, that no such distribution will be
made during the first twelve-month period following such date of Plan
termination other than those that would otherwise be payable under Section 3
absent the termination of the Plan. The Company reserves the right to terminate
the Plan pursuant to and in accordance with such other events and conditions
prescribed under section 409A of the Code.”

*        *        *

 

4



--------------------------------------------------------------------------------

*        *        *

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this amendment this 5th day of December, 2008.

 

THE GAP, INC. By:   /s/ William Tompkins   Senior Vice President, Total Awards

 

5